FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
RCE filed on 11/24/2021; Amendment filed on 6/29/2022.
Amendment filed on 7/30/2021.
Application filed on 9/24/2020 with effective filing date of 5/11/2020 based on provisional applications 63/023194 and 63/078314.

The status of the claims is summarized as below:
Claims 1-5, 8-10, 12, 15-30 are pending. 
Claims 1, 29, 30 are independent claims.
In the amendment, claims 1, 12, 18-19, 21-22, 29-30 are amended.
Claim 11 has been cancelled; Claims 6-7, 13-14 have been previously cancelled.
The rejections to claim 11, 21-22 based on USC 35 112(b) are respectfully withdrawn.


Response to Arguments

	The examiner acknowledges the amendment made to claims 1, 12, 18-19, 21-22, 29-30, as well as cancellation of claim 11 in the amendment filed on 6/29/2022.
	The rejections to claim 11, 21-22 based on USC 35 112(b) are respectfully withdrawn.

	Applicant’s arguments filed 6/29/2022 have been fully considered but they are directed to newly amended language which is now rejected in a newly cited paragraphs in Seo and Ferren.

Information Disclosure Statement
	The information disclosure statement(s) filed on 3/29/2022, 4/12/2022, 4/27/2022, 5/18/2022, 6/1/2022, 6/10/2022, 6/17/2022, 7/1/2022, 7/13/2022, 8/3/2022, 9/13/2022, 9/22/2022, 10/6/2022, 10/13/2022, 10/20/2022, 11/2/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 12, 15-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub 20050261031, hereinafter Seo), in view of Ferren et al. (US Pub 20130157646, hereinafter Ferren), and Blattner et al. (US Pub 20070113181, hereinafter Blattner).

Per claim 1, Seo teaches:
A computer system, comprising: (abstract [0005] method of displaying status information on a mobile device using a character set for an event);
	a display generation component; ([0025, 0030] Fig. 1 shows the structure of the mobile device including display section 143);
one or more processors; and ([0025, 0029] Fig. 1 shows a control section 110 with data processor 120);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0025, 0028] Fig. 1 shows memory 130 storing programs; [0038] Fig. 2 shows a flow chart for displaying avatar images and animations according to event setting);
		at a first time, displaying, concurrently in a user interface displayed via the display generation component: ([0040, 0059] Fig. 9A-9E show an avatar image/animation corresponding to a text message, where each image of the avatar can be displayed a still image or an animation);
			an indication of time, and (Fig. 9A-9E show an indication of time and date as part of displaying the text message with the corresponding avatar);
			a graphical representation of a first character in a first visual state that corresponds to a first activity state of the computer system, [the graphical representation of the first character is displayed without displaying a graphical representation of a second character, and wherein the first visual state is a static visual state for the graphical representation of the first character; ([0040] Fig. 9A-9E illustrate displaying of a corresponding avatar with each text message);
			….
		at a second time, after the first time, displaying, concurrently in the user interface: ([0068, 0070] Fig. 10A shows a different avatar for anniversary alerts, e.g. with a text message for Christmas day, the avatar images can be still image or animation; [0047] Fig. 12A further shows avatar can be configure at “My avatar”);
			the indication of time, and (Fig. 10A-10C show an indication of time and date as part of displaying an anniversary alert with the corresponding avatar);
			the graphical representation of the second character, wherein the graphical representation of the second character is displayed without displaying the graphical representation of the first character, and wherein displaying the graphical representation of the second character includes: ([0068] Fig. 10A-10C illustrate displaying of a second avatar with each anniversary alert without displaying the first avatar shown in Fig. 9A-9E);

		Although Seo teaches displaying static or animation images of different visual state/emotions of different characters/avatars according to each text message, Seo doesn’t explicitly teach showing static vs. animation images of a character/an avatar according to a lower power state vs. normal power state of the device, and transitioning from lower to higher power state with user input; Ferren teaches:
		[at a first time, … ]
			a graphical representation of [ in a first visual state that corresponds to a first activity state of the computer system, wherein the first activity state is a low-power state, … and wherein the first visual state is a static visual state for the graphical representation of [([0025-0030] Fig. 1 shows different power state can corresponds to different animation and illumination states, where in full operation 110, full animation is shown, but in lowered power state such as 115, 120, 125, 130 – first activity state, reduced, minimal or no animation is shown; [0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in reduced power state, at step 330 animations is changed to a single icon, such that the animation can be substituted with still image);
		while displaying the graphical representation of [([0026] Fig. 1 shows that mobile device in any of the lower power state such as 115, 120, 125, 130 may return to the full operation state 110, either by detecting user/device location to be at home, or upon the device being connected to a power source);
		in response to detecting a first user input:
			transitioning the computer system from the first activity state to a second activity state, wherein the second activity state is different from the first activity state; and ([0026, 0032] Fig. 1 shows that mobile device in any of the lower power state such as 115, 120, 125, 130 may return to the full operation state 110, when detecting user/device location is at home, or upon the device being connected to a power source, where the full operation state 110 involves full animation and illumination shown in Fig. 3 at step 305);
			initiating a first animation of the graphical representation of [([0032] Fig. 3 shows various states of animation according to power management, where step 305 corresponds to the power state where no limitation for animation is imposed, and step 330 substitutes a single icon for existing/reduced animations; Fig. 1 shows the device can return from a lower power states 115-130 to full operation 110 where full animation is shown);
		after initiating the first animation and while displaying the graphical representation of the first character in a second visual state, different from the first visual state, that corresponds to the second activity state of the computer system, [wherein the second visual state is an animated state for the graphical representation of the first character; 
		[
			maintaining the computer system in the second activity state; and ([0026] Fig. 1 shows that the device can return to full operation state and remains in full operation state when the user changes location to home or connect the device to a power source);
			[
		[at a second time, … the graphical representation of the second character …]
				in accordance with a determination that the computer system is in the first activity state, displaying the graphical representation of [the computer system, and wherein the first visual state is a static visual state for the graphical representation of [([0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in reduced power state, at step 330 animations is changed to a single icon, such that the animation can be substituted with still image);
				in accordance with a determination that the computer system is in the second activity state that is different from the first activity state, displaying the graphical representation of [the graphical representation of [([0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in a normal state at step 305, full animation is shown).
		Ferren and Seo are analogous art because Ferren also teaches displaying still/animations images in a mobile device. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Ferren and Seo before him/her, to modify the teachings of Seo with both static image and animation available for avatar display to include the teachings of Ferren so that in a reduced power state, the full animation of avatar can be substituted with a static image. One would be motivated to make the combination, with a reasonable expectation of success, because it would help to minimize loss of user experience at a reduced power mode by reducing animation to static image while conserving power. 

		Furthermore, Seo teaches displaying static or animation of the configured avatar with each text message, and associated different emotional states of the avatar according to the text of the received message (Seo [0040]), Ferren teaches displaying animation images in full operation state, and reduced/still image/icon in lower power state, and full operation state is maintained while the device is connected to power source or located at home (Ferren [0026]), but Seo-Ferren doesn’t explicitly teach a second animation of the avatar with a user input; Blattner teaches:
		[… in a second visual state, …,] detecting second user input, wherein the second visual state is an animated state for the graphical representation of the first character; ([0047-0048] Table 2: sender avatar 135 shown in Fig. 1 can be animated according to text messages send, similarly the receiver avatar 115 can be animated according to text messages received);
		in response to detecting the second user input:
			[
			initiating a second animation of the graphical representation of the first character, wherein the second animation is different from the first animation; and  ([0180-0181] certain triggers such as user input of text  “:)”, “Nice”, etc. listed in Table 2, would trigger the “smile” animation for the user’s avatar);
		Blattner and Seo-Ferren are analogous art because Blattner also teaches communicating text message events via avatar. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Seo-Ferren and Blattner before him/her, to modify the teachings of Seo-Ferren to include the teachings of Blattner to have the avatar representing the user to respond with animation not only to text messages received, but also to text message send and inputted by the user. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide visual feedback to users using different animation according to user inputs, and additionally provide the users with better user experiences with different animations of the avatar in response to different user inputs. 

Per claim 2, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for:
	at the second time, detecting a change in activity state of the computer system from the first activity state to the second activity state.  (Ferren [0029] device may change state to low power state 125, which would include minimal animation).

Per claim 3, Seo-Ferren-Blattner further teach:
The computer system of claim 2, wherein displaying the graphical representation of the second character in the second visual state includes displaying the graphical representation of the second character in the second visual state in response to detecting the change in activity state of the computer system from the first activity state to the second activity state. (Ferren [0029] device may change state to low power state 125, which would include minimal animation; [0032-0033] Fig. 3 shows at step 330, a single icon/static image is substituted in for animation as illustrated in the example in Fig. 4).

Per claim 4, Seo-Ferren-Blattner further teach:
The computer system of claim 1, wherein the first character is the same character as the second character. (Seo [0040] Fig. 9A and 9B shows the same character with two different messages).

Per claim 5, Seo-Ferren-Blattner further teach:
The computer system of claim 1, wherein the first character is a different character from the second character.  (Seo [0068] Fig. 10A shows different avatar from Fig. 9A; [0047] Fig. 12A shows option “My Avatar” for avatar configuration).

Per claim 10, Seo-Ferren-Blattner further teach:
 The computer system of claim 1, wherein: 
	the second visual state corresponds to a state in which the indication of time is being displayed, and (Blattner [0041] message history includes time stamp as shown in Fig. 1);
	the second visual state corresponds to a respective motion repeating at a regular frequency, wherein the respective motion corresponds to a (Blattner [0059] avatar may reflect aspects of time such as at night, the avatar may appear in pajamas and yawn periodically; also see [0065] wallpaper object(s) can also be animated based on triggers such as passing of a predetermined amount of time, the occurrence of a particular time of day). 
	The examiner notes that “nodding” as the respective motion of the character is considered “printed matter” – non-functional descriptive material, thus does not hold any patentable weight; i.e. it’s the content of the information, rather than a functional relationship between the claimed system and the printed matter.

Per claim 12, Seo-Ferren-Blattner further teach:
The computer system of claim 1, wherein: 
	in accordance with a determination that the first character corresponds to a first version of a first character type, displaying the graphical representation of the first character with a first type of glancing animation; and (Blattner [0128] Fig. 10 shows multiple persona 1102d 1102e using same avatar 3 1104c 1104d can have different behaviors 3A and 3B, thus using different animations for the same trigger);
	in accordance with a determination that the first character corresponds to a second version of the first character type different from the first version, displaying the graphical representation of the first character with a second type of glancing animation different from the first type of glancing animation.  (Blattner [0128] Fig. 10 shows multiple persona 1102d 1102e using same avatar 3 1104c 1104d can have different behaviors 3A and 3B, thus using different animations for the same trigger).
	The examiner notes that “glancing” as the respective motion of the character is considered “printed matter” – non-functional descriptive material, thus does not hold any patentable weight; i.e. it’s the content of the information, rather than a functional relationship between the claimed system and the printed matter.

Per claim 15, Seo-Ferren-Blattner further teach:
The computer system of claim 1, wherein: 241 115554570Attorney Docket No.: P49075US2/77770000553102 
	at the first time, displaying the user interface includes displaying, in the user interface, the graphical representation of the first character, and (Blattner [0205] user avatar may appear to interact with wallpaper animation; i.e. turkey avatar of the user may appear to be shot with arrows from the background wallpaper);
	at the second time after the first time, displaying the user interface includes displaying, in the user interface, a transition from the graphical representation of the first character to the graphical representation of the second character, wherein the second character is different from the first character. (Blattner [0205] when the turkey avatar is shot with arrow from wallpaper, the avatar would be turned into a turkey burger or a roasted turkey).

Per claim 16, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	displaying, via the display generation component, a second user interface that includes a plurality of selectable characters; (Blattner [0092] user can choose from a plurality of avatars/characters shown in Fig. 8; [0116] Fig 10 shows an avatar list 1015 where user can select different avatar);
	while displaying the second user interface, detecting a selection of a third character of the plurality of selectable characters; and (Blattner [0092] Fig. 8 shows more than 3 kind of avatar/character, where user can select a different avatar);
	in accordance with detecting the selection of the third character, displaying, via the display generation component, the user interface, wherein the user interface concurrently includes: 
		the indication of time, and 
		a graphical representation of the third character. (Blattner [0041, 0049] message history includes time stamp for each message sent as well as avatar 135, 115 for both sender and recipient as shown in Fig. 1; [0116] user can further use different personality/avatar for different person or situation, i.e. different personality/avatar for work/family, and a personality that is only used in business communication; [0124] different personality may be assigned based on time-of-day).

Per claim 17, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	displaying, via the display generation component, a third user interface that includes a graphical representation of a set of characters that includes two or more characters; (Blattner [0131] Fig. 12 shows user can choose from a set of personalities/characters, which includes two or more personalities);
	while displaying the third user interface, detecting an input corresponding to selection of the set of characters; and (Blattner [0131-0132] Fig. 12 shows a plurality of personalities, where user can make selections and configuration to use a set of them over time or for different chatting recipient automatically);
	in accordance with detecting the selection of the set of characters, concurrently displaying, in the user interface: 
		the indication of time, and (Blattner [0041] Fig. 1 shows IM conversation includes time stamps);
		a graphical representation of a respective character from the set of characters, wherein the respective character changes among the set of characters over time.  (Blattner [0132, 0124] user personality can change automatically based on time, location, and/or recipient).

Per claim 18, Seo-Ferren-Blattner further teach:
The computer system of claim 1, wherein the graphical representation of the first character corresponds to a graphical representation of a user associated with the computer system. (Blattner [0063] Fig. 1: sender avatar 163 is a projection of the sender/user).

Per claim 19, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	while displaying a graphical representation of a selected character, detecting an input directed to changing a visual characteristic; and (Blattner [0101] Fig. 9 shows user can configure the appearance of an avatar to change its visual characteristic);
	in response to detecting the input directed to changing the visual characteristic, changing the visual characteristic from a first visual characteristic to a second visual characteristic different from the first visual characteristic. (Blattner [0101] Fig. 9 shows that user can change the length of avatar’s hair via hair slider).

Per claim 20, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	at the second time, detecting a change in activity state of the computer system from the first activity state to the second activity state; and (Ferren Fig. 1 shows computer can change from lower power state 125 back to normal/full power state 110);
	in response to detecting the change in activity state of the computer system from the first activity state to the second activity state: 
		displaying, in the user interface, the graphical representation of the second character; and (Blattner [0095, 0116] one of multiple avatars shown in Fig. 8 may be chosen by a user; user can further use different personality/avatar for different person or situation, i.e. different personality/avatar for work/family, and a personality that is only used in business communication; [0124] different personality may be assigned based on time-of-day);
		ceasing to display, in the user interface, the graphical representation of the first character, wherein the second character is different from the first character. (the examiner notes that from claim 1, at the second time, the avatar has already shifted from the first character to the second character, accordingly, the second character is already displayed at the second time, and the first character has ceased to be displayed; where first and second characters are different from claim 1).

Per claim 21, Seo-Ferren-Blattner further teach:
The computer system of claim 20, the one or more programs further including instructions for: 
	at a third time, detecting a change in activity state of the computer system from the second activity state to the first activity state; and (Ferren [0025-0030] Fig. 1 shows device can transition from full operation state 110 with full animation and illumination, to a lowered power state such as 115, 120, 125, 130, reduced, minimal or no animation is shown);
	in response to detecting the change in activity state of the computer system from the second activity state to the first activity state, maintaining display, in the user interface, of the graphical representation of the second character but changing a visual sate of the graphical representation of the second character from the second visual state to the first visual state. (Seo Fig. 10A-10C shows a second avatar/character with still or animation images; Ferren [0025-0030] Fig. 1 shows at lowered power state such as 115, 120, 125, 130, reduced, minimal or no animation is shown; [0032-0033] Fig. 3 shows a flowchart for animation power management, where when the computer is in reduced power state, at step 330 animations is changed to a single icon, such that the animation can be substituted with still image).

Per claim 22, Seo-Ferren-Blattner further teach:
The computer system of claim 21, the one or more programs further including instructions for: 
	at a fourth time, after displaying the graphical representation of the second character in the second visual state, detecting a change in activity state of the computer system from the second activity state to the first activity state; and (Seo Fig. 9A-9E, Fig. 10A-10C: different avatar/character at different time; Ferren: Fig. 1 shows computer can change from full operation state 110 to lower powered state 115-130);
	in response to detecting the change in activity state of the computer system from the first activity state to the second activity: 
		displaying, in the user interface, a graphical representation of a third character; and (Blattner [0124] different avatar/personalities can be changed according to time of the day with multiple personalities to select from; a different personality/avatar can be selected for a different time of the day – a fourth time);
		ceasing to display, in the user interface, the graphical representation of the second character, wherein the third character is different from the first character and the second character. (Blattner [0124] different avatar/personalities can be changed according to time of the day with multiple personalities to select from; a different personality/avatar can be selected for a different time of the day – a fourth time).

Per claim 23, Seo-Ferren-Blattner further teach:
The computer system of claim 1, wherein, at the first time, displaying, in the user interface, the graphical representation of the first character includes displaying a graphical element surrounding at least a portion of the first character displayed in the user interface, and wherein the one or more programs further include instructions for: (the graphical element is interpreted broadly to include any element including the background of the interface);
	at the second time, detecting a change in activity state of the computer system from the first activity state to the second activity state; and 
	in response to detecting the change in activity state of the computer system from the first activity state to the second activity state, decreasing a brightness of a portion of the user interface that included the graphical element.  (Ferren shows in Fig. 1 from low power state 125 where static image of the avatar is display, the device can transition through 110, 115 to conservative power consumption state 120, where illumination may be reduced).

Per claim 24, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	while the computer system is in the first activity state, in response to a determination that a predetermined change in time has occurred, displaying the graphical representation of the first character in a change-in-time visual state; and 244 115554570Attorney Docket No.: P49075US2/77770000553102( Blattner [0054] when the computer is in a first activity state – idle state/not receiving user inputs, for a predetermined duration, display the first avatar in a sleeping animation);
	while the computer system is in the second activity state, forgoing display of the graphical representation of the second character in the change-in-time visual state when the predetermined change in time has occurred. (Blattner [0054] when the computer is not in a second activity state – active inputs/receiving user inputs, for the same predetermined duration, the second avatar according to time of day would not be displaying the sleeping animation).

Per claim 25, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	detecting a change in time; and (Blattner [0041] at the same time received chat messages would display updated time);
	in response to detecting the change in time: 
		in accordance with a determination that the computer system is in the first activity state, updating a representation of time and displaying the graphical representation of the first character in a first manner; and (Ferren [0032-0033] Fig. 3 shows when in lower power state, the animation can be substituted with a static image; Seo [0059] avatar displayed with an incoming message can be shown in static image format);
		in accordance with a determination that the computer system is in the second activity state, updating the representation of time without displaying the graphical representation of the first character in the first manner.  (Ferren [0032-0033] Fig. 3 shows when the device is in full power state at step 305, full animation is displayed; Seo [0059] avatar displayed with an incoming message can be shown in animation format).

Per claim 26, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	while displaying the graphical representation of the first character, detecting an input directed to one or more input devices of the computer system; and (Blattner [0181] Table 2: certain triggers such as user input of text  “bye”, “brb”, etc. listed in Table 2, or user input to shut down computer, would trigger the “gone away” animation for the user’s avatar);
	in response to detecting the input, displaying the graphical representation of the first character in a third visual state that includes enlarging the graphical representation of the first character such that a portion of the graphical representation of the first character ceases to be displayed in the user interface. (Blattner [0097] an avatar named “SoccerBuddy” who has a particular type of personality, when the “gone away” animation is trigger by user input, the avatar’s feet may become large and detach from the avatar, and kick a soccer ball around the display).

Per claim 28, Seo-Ferren-Blattner further teach:
The computer system of claim 1, the one or more programs further including instructions for: 
	displaying, via the display generation component, a fourth user interface for selecting between a first set of characters that includes a plurality of user-customizable virtual avatars and a graphical representation of a second set of characters that includes two or more predetermined characters that are not available in the first set of characters; (Blattner [0092] user can choose from a plurality of avatars/characters shown in Fig. 8; [0116] Fig 10 shows an avatar list 1015 where user can select different avatar; [0191-0194] avatars from which a user may select may be based on user age as shown in Table 4, where adults can select avatar for all age, but minors can only select avatar from closed-implementation where user are prevented from adding/customizing animation for avatar);
	while displaying the fourth user interface, detecting an input corresponding to selection of the first set of characters or the second set of characters; and (Blattner [0194] Fig. 8 shows a list of avatars user can select, where avatar list is based on age);
	in accordance with a determination that the input corresponds to selection of the first set of characters, concurrently displaying, in the user interface: (Blattner [0194] different aged users have different set of avatar to select from; Table 4 shows minor less than age 10 can only select from a limited closed-implementation set);
		the indication of time, and (Blattner [0041] Fig. 1 shows IM conversation includes time stamps); 
		a graphical representation of a currently selected character from the first set of characters, wherein the currently selected character is automatically changed between different characters in the first set of characters when predetermined criteria are met; and (Blattner [0132, 0124] user personality can change automatically based on time, location, and/or recipient).
	in accordance with a determination that the input corresponds to selection of the second set of characters, concurrently displaying, in the user interface: (Blattner [0194] different aged users have different set of avatar to select from; Table 4 shows adult can only select from the whole list set);
		the indication of time, and 246 (Blattner [0041] Fig. 1 shows IM conversation includes time stamps);115554570Attorney Docket No.: P49075US2/77770000553102 
		a graphical representation of a currently selected character from the second set of characters, wherein the currently selected character is automatically changed between different characters in the second set of characters when the predetermined criteria are met.  (Blattner [0132, 0124] user personality can change automatically based on time, location, and/or recipient).

Per claim 29, claim 29 is a medium storing program ([0011] implementation may include software on medium) claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 30, claim 30 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Ferren, Blattner, and McCulloch (US Pub 2016/0134840, hereinafter McCulloch).

Per claim 8, Ferren further teaches a lower brightness level ([0029] Fig. 1 lower state with lower illumination 125), but Seo-Ferren-Blattner do not explicitly teach a neutral body expression corresponding to the lower power state; McCulloch teaches:
The computer system of claim 1, wherein: 
	the first activity state corresponds to a state in which the user interface is displayed at a lower brightness level than a designated brightness level, and 
	the first visual state corresponds to a neutral body expression. ([0408-0413] when the avatar is in standby mode looking calm with only breathing and blinking – neutral expression, the lighting may be dimmed).
		McCulloch and Seo-Ferren-Blattner are analogous art because McCulloch also teaches communication application utilizing avatars. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of McCulloch and Seo-Ferren-Blattner before him/her, to modify the teachings of Seo-Ferren-Blattner to include the teachings of McCulloch so that user can manually pause animations of avatars and put it on standby mode. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a way for user to manually pause avatar animations, as well as signal to the user when there is bandwidth or network connectivity issues (McCulloch [0409]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Ferren, Blattner, and Liu et al. (US Pub 20170286913, hereinafter Liu).

Per claim 9, Seo-Ferren-Blattner further teaches a sleep animation of an avatar when trigger words are detected in the chat:
The computer system of claim 1, wherein
	…
	the first visual state includes a visual appearance that the first character is asleep. (Blattner [0180] when certain trigger words such as “tired”, “sleepy”, “zzz” are detected in the chat message, the avatar would change expression to display sleep animation).
		But Seo-Ferren-Blattner do not teach that the state of the computer is in a locked state; Liu teaches:
	the first activity state corresponds to a locked state, and 
	… ([0204, 0248] when the device is in a locked state, the message new messages from friends can be shown in one of the 4 sub-interfaces shown in Fig. 8A, where user can hover or click to expand the window to see avatars of the friends and content of the sub-interface/messages, where animation from notification can be played/reproduced).
		Liu and Seo-Ferren-Blattner are analogous art because Liu also teaches sending/receiving animation in communication applications such as messaging/phone applications among users. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Liu and Seo-Ferren-Blattner before him/her, to modify the teachings of Seo-Ferren-Blattner to include the teachings of Liu so that messages can be accessed from device locked state. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to messages from friends when the device is locked. 


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Seo, in view of Ferren, Blattner, and Ansures et al. (US Pub 20180335927, hereinafter Ansures).

Per claim 27, Seo-Ferren-Blattner do not explicitly teach the avatar/character can start a second animated visual state from different positions based on if the first animated visual state has ended or not; Anzures teaches:
The computer system of claim 1, the one or more programs further including instructions for: ([0002-0003] computer user interface for generating, recording, and sending emojis and virtual avatars as part of messaging communications);
	while displaying the graphical representation of the first character, detecting a first input directed to one or more input devices of the computer system; ([0270] while recording virtual avatar message, when the user’s face has been obscured or out of view of the camera – first input of the camera);
	in response to detecting the first input, displaying the graphical representation of the first character in a first animated visual state for a predetermined period of time; 245 115554570Attorney Docket No.: P49075US2/77770000553102([0256-0257, 0270] the virtual avatar may be updated based on change in appearance of the user’s face during the time before the user’s face was obscured or moved out of view of the camera, the change in appearance would loop slowly and gradually comes to a stop);
	after detecting the first input, detecting a second input directed to one or more input devices of the computer system; and ([0232-0234] after the user moves out of the view of the camera, the recording can be resumed when the user’s face comes back into the view of the camera or when a user input to resume is detected – second input);
	in response to detecting the second input: 
		in accordance with a determination that the predetermined period of time has ended, displaying the graphical representation of the first character in a second animated visual state, wherein the second animated visual state includes movement of the graphical representation of the first character starting from a first position; and ([0270]: when virtual avatar’s looping animations of the user’s change in appearance before the face was moved out of the view has gradually comes to a stop; [0233] the avatar is in a predetermined neutral pose – first position; [0234] the recording and change in appearance to mimic user’s face in the view of camera – second animated visual state - would continue after the user’s face comes back into view, resuming from the neutral pose/first position);
		in accordance with a determination that the predetermined period of time has not ended, displaying the graphical representation of the first character in a third animated visual state, wherein the third animated visual state includes movement of the graphical representation of the first character starting from a second position, different from the first position. ([0270]: when virtual avatar’s looping animations of user’s change in appearance before the face was moved out of the view has not comes to a stop, and the user’s face comes back into the view of the camera, the recording would resume to mimic change in user’s face – third animated visual state – resuming from a position of the avatar’s looping animations – second position, different from neutral pose/first position).
		Anzures and Seo-Ferren-Blattner are analogous art because Anzures also teaches animating character/animation to provide user feedback during user communications/messaging with other users. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Anzures and Seo-Ferren-Blattner before him/her, to modify the teachings of Seo-Ferren-Blattner to include the teachings of Anzures so that moving recording of avatars can be send as messages to other users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a more efficient methods/interfaces for sending/receiving emojis and virtual avatars, and a more efficient human-machine interface, as well as conserve and increase time between battery charges (Anzures [0005]). 


Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHOEBE X PAN/Examiner, Art Unit 2176       


/ARIEL MERCADO/Primary Examiner, Art Unit 2176